Order denying plaintiff’s motion for an injunction pendente lite reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground that the denial was improvident. Upon the trial, after a full review of the facts, the reasonableness of the ordinance * may be determined, but in the meantime the status quo should be maintained. Peremptory mandamus order reversed upon the law and the facts, without costs, motion denied, with ten dollars costs, and an alternative mandamus order directed to be issued; the action and proceedings to be consolidated and disposed of on one trial. The respondent was not entitled to a peremptory mandamus order. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.

 See Town of Islip, Suffolk County, Zoning Ordinance of 1928.— [Rep.